In an action to recover damages for, inter alia, breach of fiduciary duty, the defendants appeal from stated portions of an order of the Supreme Court, Queens County (Weiss, J.), entered June 25, 2001, which, among other things, granted that branch of the plaintiffs motion which was for a protective order with regard to the defendants’ subpoena to compel production of the plaintiffs tax documents.
*641Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants failed to demonstrate the necessity of disclosure of the plaintiffs tax documents, as the information sought was available from other sources (see Abbene v Griffin, 208 AD2d 483; Consentino v Schwartz, 155 AD2d 640, 641). Santucci, J.P., Altman, Townes and Crane, JJ., concur.